Citation Nr: 1117026	
Decision Date: 05/03/11    Archive Date: 05/10/11	

DOCKET NO.  09-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the impact of the Veteran's various service-connected disabilities upon his ability to obtain and retain substantially gainful employment.

In that regard, service connection is currently in effect for posttraumatic stress disorder, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; the residuals of cold weather injuries to both upper and lower extremities, each evaluated as 10 percent disabling; the residuals of fracture of the left fifth metacarpal, evaluated as noncompensably disabling; and bilateral sensorineural hearing loss, also evaluated as noncompensably disabling.  The combined evaluation currently in effect for the Veteran's various service-connected disabilities is 70 percent.  By the Veteran's own admission, he last worked in May 1996.

The Board notes that, during the course of a hearing before the undersigned Veterans Law Judge in January 2011, the Veteran indicated that he was currently receiving treatment for his service-connected posttraumatic stress disorder from Drs. Walter Florek and August C. Price, both of whom were employed by A & W Psychology Services.  In addition, the Veteran indicated that he was being seen once a month by a VA physician, Dr. Lombardi, who prescribed medication for his service-connected posttraumatic stress disorder.  See Transcript, pp. 4-5.  Significantly, none of these records are at this time a part of the Veteran's claims folder, and must be obtained prior to a final adjudication of the Veteran's claim for a total disability rating based on individual unemployability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that, based on a review of the evidence of record, the Veteran apparently last underwent VA examinations for compensation purposes in March 2008, slightly more than three years ago.  Significantly, during the course of a VA psychiatric examination conducted at that time, the Veteran indicated that he had worked as a police officer for 26 1/2 years, at which time he retired.  According to the Veteran, following his retirement, he went back to work driving a truck, a job he held from 1985 until approximately 1995.  In the opinion of the examining psychologist, the Veteran was not considered employable.  However, it was additionally noted that the Veteran was at the time of examination 76 years old, and had retired "following a lifetime career of active employment."  Following a VA cold injury protocol examination conducted in conjunction with the aforementioned psychiatric evaluation, the Veteran was described as "fully employable" with regard to his cold injury residuals.  Moreover, following a VA audiometric examination, likewise conducted in March 2008, it was the opinion of the examining audiologist that the Veteran's service-connected hearing loss and tinnitus affected his "physical and sedentary employment," but that hearing aids with which the Veteran had been fitted provided "adequate amplification for normal conversational levels and should not adversely affect physical and sedentary employability."

The Board observes that, following a private psychological evaluation in July 2008, it was the opinion of the examiner that the Veteran was suffering from a post concussive syndrome with cognitive disorder following a motor vehicle accident in December 2007, as well as an exacerbation of his service-connected posttraumatic stress disorder.  Significantly, in reaching that conclusion, the examiner reportedly reviewed various private medical records, including psychological records from January and February 2008, as well as a neuropsychological evaluation conducted in May of that same year.  Those reports, it should be noted, are not at this time a part of the Veteran's claims folder.

Under the circumstances, the Board is of the opinion that additional development, including more contemporaneous VA examinations, should be undertaken prior to a final adjudication of the Veteran's claim for a total disability rating based upon individual employability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran, with a request that he provide the full name and address for any private physician or psychologist, including the aforementioned Drs. Walter Florek and August C. Price, from whom he received treatment since January of 2008.  Following receipt of that information, the RO/AMC should contact those physicians and/or psychologists, with a request that they provide copies of any and all records of treatment of the Veteran at their facilities.  The veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2008, the date of the most recent VA examinations of record, and specifically including any and all records of treatment by the aforementioned Dr. Lombardi, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA psychiatric and audiometric examinations, as well as other appropriate examinations, in order to more accurately determine the current severity of his various service-connected disabilities, and the impact of those abilities on the Veteran's ability to obtain and retain substantially gainful employment.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  A notation to the effect that this record review has taken place must be included in the examination reports.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse affect on his claim.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the aforementioned examinations, each examiner should offer his opinion as to whether the Veteran's service-connected disabilities, when taken in conjunction with his education and occupational experience, and without regard to advancing age, are sufficient to preclude his participation in all forms of substantially gainful employment.  A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  

4.  The RO/AMC should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in February 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



